 
 
I 
112th CONGRESS
1st Session
H. R. 2236 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2011 
Mr. Sablan (for himself, Ms. Bordallo, Mr. Faleomavaega, Mr. Pierluisi, Mr. Grijalva, Ms. Slaughter, Mrs. Napolitano, Mr. Serrano, Ms. Hirono, Mr. David Scott of Georgia, Mr. Honda, Ms. Norton, Mr. Wu, Mrs. Maloney, Mrs. Capps, Mr. Kind, Mr. Young of Alaska, Mr. Connolly of Virginia, Mr. Kildee, Mr. Boren, Mr. Butterfield, Mr. Lipinski, Mr. Fortenberry, and Mr. Luján) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the issuance of a Wildlife Refuge System Conservation Semipostal Stamp. 
 
 
1.Short titleThis Act may be cited as the Wildlife Refuge System Conservation Semipostal Stamp Act of 2011. 
2.Wildlife refuge system conservation semipostal stamp 
(a)In generalIn order to afford a convenient way for members of the public to contribute to funding for the maintenance backlog and operational shortfall of the National Wildlife Refuge System, the United States Postal Service shall issue a semipostal stamp (referred to in this Act as the Wildlife Refuge System Conservation Semipostal Stamp) in accordance with the provisions of this section. 
(b)Cost and use 
(1)In generalThe Wildlife Refuge System Conservation Semipostal Stamp shall be offered at a cost equal to the cost of mailing a letter weighing 1 ounce or less at the nonautomation single-piece first-ounce letter rate, in effect at the time of purchase, plus a differential of not less than 15 percent. 
(2)Voluntary useThe use of any semipostal issued under this section shall be voluntary on the part of postal patrons. 
(3)Special rateThe special rate of postage of an individual stamp under this section shall be an amount that is evenly divisible by 5. 
(c)Other terms and conditionsThe issuance and sale of the Wildlife Refuge System Conservation Semipostal Stamp shall be governed by the provisions of section 416 of title 39, United States Code, and regulations issued under such section, subject to subsection (b) and the following: 
(1)Disposition of proceeds 
(A)In generalAll amounts becoming available from the sale of the Wildlife Refuge System Conservation Semipostal Stamp (as determined under section 416(d) of such title 39) shall be transferred to the United States Fish and Wildlife Service, for the purpose described in subsection (a), through payments which shall be made at least twice a year, with the proceeds to be allocated to the National Wildlife Refuge System appropriation subactivity. 
(B)Proceeds not to be offsetIn accordance with section 416(d)(4) of such title 39, amounts becoming available from the sale of the Wildlife Refuge System Conservation Semipostal Stamp (as so determined) shall not be taken into account in any decision relating to the level of appropriations or other Federal funding to be furnished in any year to— 
(i)the United States Fish and Wildlife Service; or 
(ii)any of the funds identified in subparagraph (A). 
(2)DurationThe Wildlife Refuge System Conservation Semipostal Stamp shall be made available to the public for a period of at least 2 years, beginning no later than 12 months after the date of the enactment of this Act. 
(3)LimitationThe Wildlife Refuge System Conservation Semipostal Stamp shall not be subject to, or taken into account for purposes of applying, any limitation under section 416(e)(1)(C) of such title 39. 
(d)DefinitionFor purposes of this Act, the term semipostal stamp refers to a stamp described in section 416(a)(1) of title 39, United States Code. 
 
